          Case 1:17-cv-00148-SPB Document 79 Filed 04/30/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


NANCY E. LEWEN                                       )
                                                     )
                Plaintiff,                           )
                                                     )    C.A. No. 1:17-cv-148
        vs.                                          )
                                                     )
                                                     )
PENNSYLVANIA SOLDIERS’ AND                           )
SAILORS’ HOME, et al,                                )
          Defendants.



                                 INITIAL SCHEDULING ORDER

       AND NOW, this 30th day of April 2019, IT IS HEREBY ORDERED that this action is

placed under Local Rule 16.1 for pretrial proceedings and all provisions of the Rule will be

strictly enforced.

       IT IS FURTHER ORDERED that counsel shall confer with their clients prior to all case

management, status or pretrial conferences to obtain authority to participate in settlement

negotiations to be conducted by the Court. Counsel are encouraged to instruct the principals to

be available by telephone to facilitate the amicable resolution of all litigation.

       IT IS FURTHER ORDERED that compliance with provisions of Rule 16 shall be

completed as follows:

               1.       Initial disclosures pursuant to Fed. R. Civ. P. 26(a) shall be made by

                        July 1, 2019.

               2.       Amendments to the pleadings and joinder of additional parties will be

                        completed by July 17, 2019.
Case 1:17-cv-00148-SPB Document 79 Filed 04/30/19 Page 2 of 4



    3.   A telephone status conference is scheduled for October 3, 2019 at 11:00

         A.M. Counsel for Defendants is directed to make arrangements for all

         parties to participate by conference call on the above date and time.

         Counsel shall be prepared to discuss whether they will be filing dispositive

         motions and the bases for such motions.

    4.   The parties shall complete fact discovery by October 1, 2019. All

         interrogatories, depositions and requests for admissions and/or production

         of documents shall be served within sufficient time to allow responses to

         be completed prior to the close of discovery.

    5.   Procedures Following Inadvertent Disclosure (“Clawback”): Pursuant to

         Local Rule LCvR 16.1(D), and to aid in the implementation of Fed. R.

         Evid. 502, the following is ordered

         a) If a party (the “Producing Party”) discloses information in connection

         with the pending litigation that the Producing Party thereafter claims to be

         protected by the attorney-client privilege and/or trial preparation material

         protection (“Protected Information”), the disclosure of that Protected

         Information will not constitute or be deemed a waiver or forfeiture, in this

         or any other federal, state, arbitration, or any other proceeding, of any

         claim of privilege or protection as trial preparation material that the

         Producing Party would otherwise be entitled to assert with respect to the

         Protected Information and its subject matter.

         b) The producing party must promptly notify the party receiving the

         Protected Information (the “Receiving Party”), in writing that it has
Case 1:17-cv-00148-SPB Document 79 Filed 04/30/19 Page 3 of 4



         disclosed the Protected Information without intending a waiver by the

         disclosure. The notification by the Producing Party shall include as

         specific an explanation as possible why the Protected Information is

         covered by the attorney- client privilege and/or constitutes trial

         preparation material upon such notification, the Receiving Party must,

         unless it contests the claim of attorney-privilege or protection as trial

         preparation material, promptly notify the Producing party that it will make

         best efforts to identify and return, sequester or destroy (or in the case of

         electronically stored information, delete) the Protected Information and

         any reasonably accessible copies it has and provide a certification that it

         will cease further review, dissemination and use of the Protected

         Information.

         c) If the Receiving Party contests the claim of attorney-client privilege or

         protection as trial preparation material, the Receiving Party must, within

         30 days of receipt of the notification referenced above, move the Court for

         an Order finding that the material referenced in the notification does not

         constitute Protected Information. This Motion must be filed (with Court

         approval) under seal and cannot assert the fact or circumstances of the

         disclosure as a ground for determining that the material does not constitute

         Protected Information. Pending resolution of the Motion, the Receiving

         Party must not use the challenged information in any way or disclose it to

         any person other than as required by law to be served with a copy of the

         sealed Motion.
            Case 1:17-cv-00148-SPB Document 79 Filed 04/30/19 Page 4 of 4



                       d) The parties may stipulate to extend the time periods set forth above.

                       The Disclosing Party retains the burden of establishing the privileged or

                       protected nature of the Protected Information. This Order does not

                       preclude a party from voluntarily waving the attorney-client privilege or

                       trial preparation material protection. The provisions of Federal Rule of

                       Evidence 502(a) apply when the Disclosing Party uses or indicates that it

                       may use information produced under this Order to support a claim or

                       defense.

                       e) Rule 502(b)(2). The failure to take reasonable steps to prevent the

                       disclosure shall not give rise to a waiver of the privilege.



          IT IS FURTHER ORDERED that the parties shall follow this Court’s Order on Motions

Practice in connection with all pretrial motions. The Court is to be contacted via telephone for

any discovery disputes. The pendency of motions, including dispositive motions, will not stay

the time periods set forth in, nor affect any other compliance requirements of, the Scheduling

Orders.



                                              BY THE COURT:


                                              s/Susan Paradise Baxter
                                              U.S. District Judge
